Citation Nr: 1139769	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  10-02 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.   

2.  Entitlement to service connection for a cervical spine disability.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to October 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran appealed, and in October 2010, the Board denied the claims.  

The Veteran appealed to the U.S. Court of Appeals for Veterans Claims (Court).  While his case was pending at the Court, the VA's Office of General Counsel and appellant's representative filed a Joint Motion requesting that the Court vacate the Board's October 2010 decision.  In August 2011, the Court issued an Order vacating the October 2010 Board decision.  

In September 2010, the Veteran was afforded a hearing before the undersigned, who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

A review of the Board's October 2010 decision shows that it was based, in part, on a December 2006 etiological opinion from a VA physician, Dr. R.L.J.  This physician was noted to have stated that the Veteran's military medical records and the C-file were reviewed.  The physician concluded that, "[b]ased on a complete review of the available record, I cannot attribute the Veteran's current low back or neck problems to military service, without resorting to mere speculation."  

A review of the Joint Motion shows that it was agreed, in part, that the December 2006 VA opinion was inadequate for several reasons.  For the purposes of this remand, these reasons show that it was agreed that the physician's conclusion was inadequately rationalized.  Citing Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (holding that when an examiner provides a statement that etiology cannot be determined, the examiner should clearly identify what cannot be determined, i.e., whether or not the answer cannot be determined from current medical knowledge, or if the actual answer cannot be selected from multiple potential causes).  

The Board notes that a number of medical records have been associated with the Veteran's claims follow since the December 2006 VA opinion.  Accordingly, on remand, the Veteran should be afforded another examination, to include an attempt to obtain an etiological opinion.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  Id.  

With regard to other aspects of the Joint Motion, the December 2006 VA opinion shows that the physician stated that a July 2006 VA examination report documented "a positive heel tap test bilaterally, but that finding is ignored in the examiner's opinion and conclusion."  The Joint Motion essentially states that the VA physician failed to explain the significance of this positive heel tap test.  On remand, the examiner should be requested to explain the significance of the Veteran's positive heel tap test in July 2006.  

Finally, the Joint Motion notes that there are private reports of record which indicate that the Veteran currently has one or more compression fractures of the lumbar spine.  However, the December 2006 VA physician appeared to take issue with this.  On remand, an opinion should be requested as to the absence or presence of compression fractures. 
The Veteran is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158  and 3.655 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination to determine the nature and etiology of his cervical spine and lumbar spine disabilities.  The claims folder should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner must state that the Veteran's C-file has been reviewed. 

The examiner should address the following questions: 

a)  What is the significance, if any, of the Veteran's positive heel tap test, as demonstrated in the July 2006 VA examination report?

b)  Does the Veteran have compression fractures of the lumbar spine?

c)  For any identified cervical spine disability, and lumbar spine disability, is it at least as likely as not (50 percent or greater possibility) that any diagnosed cervical spine disability, or lumbar spine disability, is related to an in-service injury or otherwise incurred in or aggravated by the Veteran's military service? 

d)  The examiner should be notified that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

e)  A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  The RO should then readjudicate the issues on appeal.  If either of the determinations remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran  and his representative should be given an opportunity to respond to the SSOC. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


